              Case 3:18-cv-02542-JSC Document 31 Filed 11/05/18 Page 1 of 2



 1   David W. Sanford (DC Bar No. 457933, admitted pro hac vice)
     dsanford@sanfordheisler.com
 2   Aimee Krause Stewart (DC Bar No. 1047933, admitted pro hac vice)
     astewart@sanfordheisler.com
 3   SANFORD HEISLER SHARP, LLP
 4   700 Pennsylvania Ave SE, Suite 300
     Washington, DC 20003
 5   Telephone: (202) 499-5200
     Facsimile: (202) 499-5199
 6
     Deborah K. Marcuse (DC Bar No. 99538, admitted pro hac vice)
 7   dmarcuse@sanfordheisler.com
 8   SANFORD HEISLER SHARP, LLP
     400 E. Pratt Street, 8th Floor
 9   Baltimore, MD 21202
     Telephone: (410) 834-7420
10   Facsimile: (410) 834-7425
11
     Ed Chapin (CA Bar No. 53287)
12   echapin2@sanfordheisler.com
     Jill Sullivan Sanford (CA Bar No. 185757)
13   jsanford@sanfordheisler.com
     SANFORD HEISLER SHARP, LLP
14   655 W. Broadway, Suite 1700
     San Diego, CA 92101
15
     Telephone: (619) 577-4253
16   Facsimile: (619) 677-4250

17   Attorneys for Plaintiffs, the Proposed Classes, and the Proposed Collective
     [Additional Attorneys Listed After Signature Page]
18

19                                 UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF CALIFORNIA
20                                    SAN FRANCISCO DIVISION
21
     JANE DOE 1, et al., on behalf of themselves and        Case No.: 3:18-cv-02542
22   all others similarly situated,
                                           Plaintiffs,      NOTICE OF CHANGE OF ADDRESS
23
     v.
24
     MORRISON & FOERSTER, LLP
25                                          Defendant.

26
27

28


                     CASE NO. 18-CV-2542 JSC – NOTICE OF CHANGE OF ADDRESS
                                                -1-
               Case 3:18-cv-02542-JSC Document 31 Filed 11/05/18 Page 2 of 2



 1          PLEASE TAKE NOTICE that Sanford Heisler Sharp, LLP’s Washington, DC office has changed

 2   its address from 1666 Connecticut Ave NW, Suite 300, Washington, DC 20009 to 700 Pennsylvania Ave

 3   SE, Suite 300, Washington, DC 20003. The telephone and facsimile numbers and electronic mail

 4   addresses have not changed.

 5
      Dated: November 5, 2018                          Respectfully Submitted,
 6
                                                       _/s/David Sanford____________________
 7                                                     David W. Sanford (admitted pro hac vice)
 8                                                     Deborah K. Marcuse (admitted pro hac vice)
                                                       Ed Chapin (CA Bar No. 53287)
 9                                                     Jill Sullivan Sanford (CA Bar No. 185757)
                                                       Aimee Krause Stewart (admitted pro hac vice)
10                                                     Danielle Fuschetti (CA Bar No. 294065)
                                                       SANFORD HEISLER SHARP, LLP
11

12                                                     Attorneys for Plaintiffs, the Proposed Classes, and
                                                       the Proposed Collective
13

14
     [Continued from Caption Page]
15
     Danielle Fuschetti (CA Bar No. 294065)
16   dfuschetti@sanfordheisler.com
     SANFORD HEISLER SHARP, LLP
17
     111 Sutter Street, Suite 975
18   San Francisco, CA 94104
     Telephone: (415) 795-2020
19   Facsimile: (415) 795-2021
20   Attorneys for Plaintiffs, the Proposed Classes,
21   and the Proposed Collective

22

23

24

25

26
27

28


                     CASE NO. 18-CV-2542 JSC – NOTICE OF CHANGE OF ADDRESS
                                                -2-
